Order entered December 5, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00811-CR

                   CHAZMON MONTREL BLACKSHEAR, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F11-58305-M

                                          ORDER
       We REINSTATE this appeal.

       On September 16, 2016, we ordered the trial court to hold a hearing to determine why the

reporter’s record had not been filed. On November 29, 2016, the reporter’s record was filed. In

the interest of expediting this appeal and because findings are no longer necessary, we VACATE

that portion of the September 16, 2016 order requiring the trial court hold a hearing and make

findings.

       We ORDER the reporter’s record filed as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE